PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LOKHOV, Petr, Genrievich
Application No. 12/545,560
Filed: 21 Aug 2009
For: TUMOR VACCINE, A METHOD FOR PRODUCING A TUMOR VACCINE AND A METHOD FOR CARRYING OUT ANTITUMOR IMMUNOTHERAPY
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a), filed August 13, 2021.
	
The application became abandoned October 7, 2011 for failure to timely submit a proper reply to the non-final Office action mailed July 6, 2011. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed January 19, 2012.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The petition to revive fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The statement accompanying the instant petition is insufficient to establish that the entire period of time, from the time that a reply to the non-final Office action was due until the filing of a grantable petition, was unintentional.

See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 USC 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

The first period of delay petitioner must further address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must explain the delay between when the reply was due and when the reply was filed.

The petition asserts that the inventor references long processing times of applications and communications with patent counsel insofar as the abandonment of the application. Neither of these references establish that the entire period of delay, from the time that a reply to the non-final Office action was due until the filing of a grantable petition, was unintentional. It is noted that the non-final Office action was mailed to Maria Eliseeva. The petition provides no explanation for why Attorney Eliseeva did not timely submit a proper reply to the non-final Office action. Accordingly, it cannot be found that the delay between when the reply was due and when the reply was filed was unintentional.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the initial petition was not filed until June 16, 2021.

The petition does not disclose the circumstances surrounding the discovery that the application was abandoned and the ensuing action taken to seek reinstatement of the patent. It is not known when, how, or by whom it was discovered that the patent was expired. Further, it is not known when and what action was undertaken to seek revival of the application once it was discovered that the application was abandoned. Moreover, petitioner fails to provide a reasonable explanation of why more than nine years surpassed prior to applicant seeking to address the matter of the patent application. Accordingly, it cannot be found that the delay in submitting the instant petition was unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). Petitioner continues to bear the burden of establishing that the entire period of time, from the time that the a reply to the Notice was due until the filing of a grantable petition, has been unintentional.



Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions